Name: Commission Regulation (EEC) No 2883/87 of 28 September 1987 on the supply of common wheat flour to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/10 Official Journal of the European Communities 29 . 9 . 87 COMMISSION REGULATION (EEC) No 2883/87 of 28 September 1987 on the supply of common wheat flour to the World Food Programme (WFP) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ^), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to WFP, the Commission allocated to the latter organization 2 466 tonnes of cereals to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat flour to WFP in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54. 0 OJ No L 136, 26 . 5. 1987, p. 1 . (3) OJ No L 204, 25. 7. 1987, p. 1 . 29 . 9 . 87 Official Journal of the European Communities No L 275/ 11 ANNEX I 1 . Operation No ('): 851 /87 2. Programme : 1986 3 . Recipient : WFP 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Burundi 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A 6) Specific characteristics : Hagberg falling number of at least 1 60. 8 . Total quantity : 1 200 tonnes (1 644 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2.a). To be delivered On standard pallets :  marking on the bags : a black cross 30 x 30 cm followed by, in letters at least 3 cm high : 'ACTION No 851 /87 / DAR ES SALAAM IN TRANSIT TO BURUNDI / BRD 0 30 47 00 D / ACTION OF THE WORLD FOOD PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient : Dar es Salaam 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19. Procedure for determining the costs of supply : Tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 13 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1987 (c) deadline for the supply : 31 December 1987 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 19 September 1987 fixed by Regulation (EEC) No 2645/87 in Official Journal of the European Communities No L 248 of 1 September 1987, p. 63 . No L 275/12 Official Journal of the European Communities 29 . 9 . 87 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Extelcoms House, 9th Floor, Samora Ave, PO Box 9514 Dar es Salaam, Telex 41353 DELCOMEUR  Dar es Salaam. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successfull tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 29. 9. 87 Official Journal of the European Communities No L 275/ 13 ANNEX II 1 . Operation No ('): 858/87 2. Programme : 1986 3. Recipient : World Food Programme, Via delle Terme di Caracalla, I-00100 Rome, telex 626675 WFP 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Burundi 6. Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A. 6) Specific characteristics : Hagberg falling number of at least 160 8 . Total quantity : 600 tonnes (822 tonnes of cereals) 9 . Number of lots : 1 1 0 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . B. 2. a). To be delivered on standard pallets :  marking on the bags : a block dot at least 30 cm in diameter followed by, in letters at least 3 cm high : 'ACTION No 858/87 / BURUNDI 0051802 / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM IN TRANSIT TO BURUNDI' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient : Dar es Salaam 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 November 1987 18 . Deadline for the supply : 15 December 1987 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 13 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 October 1987 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 November 1987 (c) deadline for the supply : 31 December 1987 22. Amount of the tendering security : 5 ECU/tonne * 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 19 September 1987 fixed by Regulation (EEC) No 2645/87 in Official Journal of the European Communities No L 248 of 1 September 1987, p. 63 No L 275/ 14 Official Journal of the European Communities 29 . 9 . 87 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mr Wallner, Avenue du 13 octobre, BP 13, Bujumbura, Telex 5031 FED BDI BUJUMBURA. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 ( ®) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.